                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ALISA NELSON                                                                         PLAINTIFF

v.                                    Cause No. 4:18-cv-04145

ARKANSAS CRIME
INFORMATION CENTER                                                                DEFENDANT

                                            ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion

for Service. ECF No. 2. The Court has reviewed the IFP application and finds it should be

GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on October 16,

2018 (ECF No. 1) and a copy of this order on Defendant by serving Defendant at the follow address:

       Arkansas Crime Information Center
       322 Main Street, #615
       Little Rock, AR 72201

without prepayment of fees and costs or security thereof. Defendant is ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 1st day of November 2018.

                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U.S. MAGISTRATE JUDGE
